  Case 14-39876         Doc 45     Filed 05/03/19 Entered 05/03/19 09:55:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-39876
         RAMON ARRIAGA
         KATHLEEN A ARRIAGA
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/31/2014.

         2) The plan was confirmed on 02/17/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/04/2019.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $109,848.79.

         10) Amount of unsecured claims discharged without payment: $162,498.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-39876        Doc 45     Filed 05/03/19 Entered 05/03/19 09:55:32                    Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $53,704.29
       Less amount refunded to debtor                       $1,361.48

NET RECEIPTS:                                                                                $52,342.81


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,317.69
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,317.69

Attorney fees paid and disclosed by debtor:              $1,500.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA               Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA               Unsecured      7,816.00       7,816.40        7,816.40      7,816.40        0.00
CAP ONE                       Unsecured         893.00           NA              NA            0.00       0.00
CAPITAL ONE NA                Unsecured           0.00      1,388.24        1,388.24      1,388.24        0.00
CAPTIALONE                    Unsecured           0.00           NA              NA            0.00       0.00
CAPTIALONE                    Unsecured           0.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC             Unsecured           0.00        947.34          947.34        947.34        0.00
CAVALRY SPV I LLC             Unsecured      1,817.00       1,853.94        1,853.94      1,853.94        0.00
Chase                         Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK USA                  Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK USA                  Unsecured           0.00           NA              NA            0.00       0.00
CITICORP TRUST BANK           Unsecured           0.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured         204.00        204.35          204.35        204.35        0.00
DISCOVER BANK                 Unsecured      9,255.00       9,290.76        9,290.76      9,290.76        0.00
FIRST USA NA                  Unsecured           0.00           NA              NA            0.00       0.00
FMSTBNKSUBL                   Unsecured           0.00           NA              NA            0.00       0.00
GMAC                          Unsecured           0.00           NA              NA            0.00       0.00
GMAC                          Unsecured           0.00           NA              NA            0.00       0.00
KOHLS                         Unsecured      1,388.00            NA              NA            0.00       0.00
MOMA FUNDING LLC              Unsecured      1,922.00       1,922.15        1,922.15      1,922.15        0.00
NBT BANK NA                   Unsecured      4,849.00       5,107.42        5,107.42      5,107.42        0.00
PALOS COMMUNITY HOSPITAL      Unsecured         702.16           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured         216.00        256.61          256.61        256.61        0.00
PRA RECEIVABLES MGMT          Unsecured      3,677.00       3,792.13        3,792.13      3,792.13        0.00
PRA RECEIVABLES MGMT          Unsecured      4,244.00       4,244.84        4,244.84      4,244.84        0.00
PRA RECEIVABLES MGMT          Unsecured         688.00        725.28          725.28        725.28        0.00
QUANTUM3 GROUP LLC            Unsecured         458.00        429.27          429.27        429.27        0.00
QUANTUM3 GROUP LLC            Unsecured         338.00        222.06          222.06        222.06        0.00
Sears/Cbna                    Unsecured           0.00           NA              NA            0.00       0.00
SECURITY NATIONAL MORTGAGE    Unsecured           0.00           NA              NA            0.00       0.00
SYNCB                         Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-39876       Doc 45       Filed 05/03/19 Entered 05/03/19 09:55:32                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
SYNCB/DISCOUNT TIRES            Unsecured           0.00           NA           NA             0.00         0.00
SYNCHRONY BANK                  Unsecured         209.00        114.30       114.30         114.30          0.00
TOYOTA MOTOR CREDIT             Unsecured      1,045.00            NA           NA             0.00         0.00
TOYOTA MOTOR CREDIT             Unsecured         270.00           NA           NA             0.00         0.00
TOYOTA MOTOR CREDIT             Secured        3,083.00       3,955.42     3,955.42       3,955.42       119.18
TOYOTA MOTOR CREDIT             Secured        5,429.00       5,275.01     5,275.01       5,275.01       172.06
UNITED CONSUMER FINANCIAL SRV   Unsecured         100.00           NA           NA             0.00         0.00
US DEPT OF ED GREAT LAKES       Unsecured     17,509.00     22,527.85     22,527.85            0.00         0.00
US DEPT OF ED NELNET            Unsecured     20,822.00     67,600.29     67,600.29            0.00         0.00
US DEPT OF ED/GLELSI            Unsecured     19,442.00            NA           NA             0.00         0.00
US DEPT OF EDUCATION/NELNET     Unsecured     18,274.00            NA           NA             0.00         0.00
WELLS FARGO BANK NA             Unsecured     30,256.00            NA           NA             0.00         0.00
WELLS FARGO BANK NA             Secured      192,375.00    223,178.82    223,367.18            0.00         0.00
WELLS FARGO BANK NA             Secured              NA         188.36       188.36         188.36          0.00
WFM/WBM                         Unsecured           0.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $223,367.18               $0.00                   $0.00
      Mortgage Arrearage                                  $188.36             $188.36                   $0.00
      Debt Secured by Vehicle                           $9,230.43           $9,230.43                 $291.24
      All Other Secured                                     $0.00               $0.00                   $0.00
TOTAL SECURED:                                        $232,785.97           $9,418.79                 $291.24

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00                $0.00
       Domestic Support Ongoing                              $0.00                 $0.00                $0.00
       All Other Priority                                    $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $128,443.23         $38,315.09                    $0.00


Disbursements:

       Expenses of Administration                            $4,317.69
       Disbursements to Creditors                           $48,025.12

TOTAL DISBURSEMENTS :                                                                        $52,342.81




UST Form 101-13-FR-S (09/01/2009)
  Case 14-39876         Doc 45      Filed 05/03/19 Entered 05/03/19 09:55:32                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
